Citation Nr: 1531417	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-33 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in Buffalo, New York


THE ISSUE

Entitlement to reimbursement under the provisions of 38 U.S.C. Chapter 33 (Post 9/11 GI Bill or Post-9/11 Educational Assistance) for supervision expenses incurred for clinical hours in preparation to become a Licensed Professional Counselor (LPC) in the Commonwealth of Virginia. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Educational Center in Buffalo, New York, which denied reimbursement for supervision expenses.  

As a preliminary matter, the Board notes that in August 2010, the VA Regional Office (RO) in Muskogee, Oklahoma denied a waiver of indebtedness for an advance payment of $3,000.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2011 and the RO issued a Statement of the Case (SOC) in February 2011.  The Veteran perfected his appeal of this issue to the Board in April 2011.  However, in June 2011, the RO granted entitlement to benefits under the Post-9/11 GI Bill and informed him that he no longer had a debt regarding the $3,000 advance payment.  Given that this was a grant of the benefit sought, this issue is not before the Board.  

In his December 2012 VA Form 9, the Veteran did not specify whether he wished to testify at a hearing before a Veterans Law Judge.  In June 2015, the Veteran was asked to clarify whether he wished to have one, and in July 2015, he informed the Board that he did not want a hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  


FINDING OF FACT

The Veteran has not requested reimbursement for a license or certification examination.  


CONCLUSION OF LAW

The criteria for reimbursement for a license or certification examination are not met.  38 U.S.C.A. § 3315 (West 2014); 38 C.F.R. §§ 21.9560, 21.9665 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The applicable notification and assistance procedures for educational assistance claims emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  38 C.F.R. §§ 21.1031(b), 21.1032(d) (2014).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

Veterans who are entitled to educational assistance under the Post-9/11 GI Bill, as in this case, are entitled to receive a reimbursement of the lesser of the fee charged by taking a licensing and certification test or $2,000.  38 C.F.R. § 21.9665 (2014).  In this case, the Veteran has not asked for reimbursement for taking a licensing or certification test.  Instead, he requests reimbursement for fees paid to his supervisor during his 4,000 clinical hours required by the Commonwealth of Virginia to become an LPC.  In his December 2012 VA Form 9, the Veteran requested "an exception to policy in order to be granted supervision expenses."  

The Board is sympathetic to the Veteran's request.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the applicable VA regulations do not provide for reimbursement of supervisory expenses for clinical hours in pursuit of a license to become an LPC, and the Veteran is not seeking reimbursement for a licensing or certification examination, his claim must be denied.  


ORDER

Entitlement to reimbursement under the provisions of 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill or Post-9/11 Educational Assistance) for supervision expenses incurred for clinical hours in preparation to become an LPC in the Commonwealth of Virginia is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


